DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 0026 states “aquatic animal barrier 406” which is not present in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear because it claims dependency from itself. For purposes of examination, claim 8 is considered dependent from claim 7, since claim 7 introduces “associated data.”
Claim 14 is rejected due to the limitation “and/or” in the last two lines. Since all options (capture, exterminate, allow passage, and/or prevent passage…) are not enabled or possible together, the limitation is unclear. For purposes of examination, in light of the specification, the device must be capable of each action, based on the identity of the animal. Claims 15-26 are rejected as dependent from claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, 19-24, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tovim et al. (WO 2013108251), hereinafter referred to as “Ben-Tovim,” in view of Skvorc (US 20120114186) and Bolen (US 20160157475).
For Claim 1, Ben-Tovim discloses an automated aquatic animal processing device (the embodiment found in Fig. 10) comprising: 
an aquatic animal guideway (506); 
a camera (508) positioned proximate to the aquatic animal guideway to capture a target image of an aquatic animal entering, within or exiting the aquatic animal guideway (as illustrated in Figure 10 and the accompanying description found “one or more cameras 508 for capturing one or more images of the fish while in the containers” page 16); 
a data storage (within control unit 512) containing one or more aquatic animal reference images (“a look-up table” for instance, described on page 18); 
a processor (512) communicably coupled to the camera and the data storage, wherein the processor receives the target image from the camera, determines an identity of the aquatic animal by comparing the target image to the one or more aquatic animal reference images (these steps are discussed on page 18), and causes the aquatic animal to be captured, based on the identity of the aquatic animal (the device sorts into destination tanks 513-515, page 18); and 
must be powered).
Ben-Tovim is silent to the processor causing the aquatic animal to be exterminated/ euthanized or released based on the identity of the animal.
However, Ben-Tovim discloses sorting the animals into multiple containers “provided for handling the containers and delivering their contents into selected tanks (e.g., 513, 514, 515)” (page 18) based on identified features of the animals.
Skvorc, like prior art above, teaches a device for indexing fish (title, disclosure) further comprising releasing the subject [0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the tanks sorted based on the identity, Ben-Tovim, with an ultimate destination of the subject being released as taught by Skvorc, in order to allow the waterway to continue to cultivate certain identified animals, as understood by both disclosures.
Bolen, like prior art above, teaches an animal identification device (title, disclosure) further comprising electrocuting, via a set of electrodes (5a & 5b), based on the determined identity of an animal (“Although the device is described in conjunction with birds it is conceived of that the device may be used on any other animals, including …fish, and aquatic animals, etc. The modifications would be to the size of the enclosure, the food, and the current and voltage used to euthanize the animal, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the tanks sorted based on the identity, 
For Claim 14, Ben-Tovim discloses, in its normal operation, a method for automatically processing an aquatic animal (the embodiment found in Fig. 10) comprising: 
providing an aquatic animal guideway (506), a camera (508) positioned proximate to the aquatic animal guideway (as illustrated in Figure 10 and the accompanying description found “one or more cameras 508 for capturing one or more images of the fish while in the containers” page 16), a data storage (within control unit 512) containing one or more aquatic animal reference images (“a look-up table” for instance, described on page 18), a processor (512) communicably coupled to the camera and the data storage (page 18), and a power supply connected to the camera, the processor and the data storage (in order to work as intended, the aforementioned camera(s), processor, and supported data storage must be powered); 
capturing a target image of an aquatic animal entering, within or exiting the aquatic animal guideway (as discussed on page 18); 
determining an identity of the aquatic animal by comparing the target image to the one or more aquatic animal reference images (further discussed on page 18); and 
capture or prevent passage of the aquatic animal based on the identity of the aquatic animal (the device sorts into destination tanks 513-515, page 18, each tank capturing or preventing the passage of the contained animal).
Ben-Tovim is silent to the steps of exterminate or allow passage based on the identity of the aquatic animal.

Bolen, like prior art above, teaches an animal identification device (title, disclosure) further comprising exterminating, via a set of electrodes (5a & 5b), based on the determined identity of an animal (“Although the device is described in conjunction with birds it is conceived of that the device may be used on any other animals, including rats, mice, cats, dogs, bugs, coyotes, wolves, pigs, fish, and aquatic animals, etc. The modifications would be to the size of the enclosure, the food, and the current and voltage used to euthanize the animal, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the tanks sorted based on the identity, Ben-Tovim, with an ultimate electrocution of the subject as taught by Bolen, in order to provide a hands-free method of quickly controlling a population, especially in cases of invasive species - which, by definition, breed quickly and kill other species out.
Skvorc, like prior art above, teaches a device for indexing fish (title, disclosure) further comprising releasing the subject [0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the tanks sorted based on the identity, Ben-Tovim, with an ultimate destination of the subject being released as taught by Skvorc, in order to allow the waterway to continue to cultivate certain identified animals, as understood by both disclosures.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the guideway of the above-modified reference comprising a cylindrically-shaped “tube” as further taught by Skvorc, in order to provide a submerged environment for the fish, in order to better maintain the animal’s health through the sorting process.
For Claims 3 & 16, the above-modified reference teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses further comprising a sensor communicably coupled to the camera and/or the processor (“Optionally, the information is relayed to the control unit 512 by one or more external sensors tracking the positions of the categorized fish,” page 19).
For Claims 4 & 17, the above-modified reference teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses wherein one or more of the data storage, the processor and the one or more power supplies are remotely located with respect to the camera (as clearly illustrated in Fig. 10, at least the control unit is not immediately beside the camera 508, signified by the connecting line).
For Claims 6 & 19, the above-modified reference teaches the device/method of claims 1 & 14, and Bolen further discloses further comprising a plurality of electrodes (5a & 5b) and controlled by the processor [0030] to deter the aquatic animal from passing through the aquatic animal guideway, stun the aquatic animal, or exterminate/euthanize the aquatic animal (euthanization discussed in [0018, 30]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the aquatic animal guideway with the plurality of electrodes as taught by Bolen, in order to avoid wasting resources on keeping the identified invasive animals alive in transport to the tanks.
For Claim 19, the above-modified reference shows that Skorvc teaches the identification of the aquatic animal, rendering the claim obvious.
For Claims 7 & 20, the above-modified reference teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses wherein the processor stores the target image and an associated data in the data storage (“Non-limiting examples of the properties may include: size, color, sex, body pattern, absence of tails or fins, health, vitality. Data indicative of the fish properties/parameter(s) is generated by the image processing utility of the control unit 512 and processed by sorting utility (e.g. a look-up table or an algorithm) of the control unit 512, where each fish is identified according to the ID or number of the dedicated container, and categorized and assigned to one of a plurality of predetermined groups (which are to be separated) according to the transmitted data,” page 18).
For Claims 8 & 21, the above-modified reference teaches the device/method of claims 8 (claim 7) & 14, and Ben-Tovim further discloses wherein the associated data comprises a geographic data, a time, a date, the identity of the aquatic animal, or a combination thereof (at least the identity is stored as referenced above).
For Claims 9 & 22, the above-modified reference teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses wherein the aquatic animal comprises an invasive species 
For Claims 10 & 23, the above-modified reference teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses further comprising an aquatic enclosure (each of tanks 513-515) connected to the aquatic animal guideway (within the device and since the fish pass from 506 to 513-515).
For Claim 11, the above-modified reference teaches the method of claim 10, and Bolen further discloses further comprising a plurality of electrodes (5a & 5b) within the enclosure (as modified above) and controlled by the processor [0030] to stun the aquatic animal, or exterminate/euthanize the aquatic animal (euthanization discussed in [0018, 30]). 
For Claims 13 & 26, the above-modified reference teaches the device/method of claims 10 & 23, and Ben-Tovim further discloses further comprising a gate operably connected to the enclosure and controlled by the processor (“Optionally, each container 504 includes a flap, which is horizontal when the container is in its upright position. When the flap is lifted by the manipulator, the container 504 is tilted,” page 18 - each flap works as a gate and is ultimately controlled by the control unit 512 via the respective manipulator).
For Claim 24, the above-modified reference teaches the method of claim 23, and Bolen further discloses further comprising a plurality of electrodes (5a & 5b) and controlled by the processor [0030] to deter the aquatic animal from passing through the aquatic animal guideway, stun the aquatic animal, or exterminate/euthanize the aquatic animal (euthanization discussed in [0018, 30]) based on the identity of the animal (as noted in the sorting arrangement of Ben-Tovim).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the enclosure with the plurality of electrodes as taught by Bolen, in order to dispatch of the invasive animal once it has been sorted.

Claims 5, 12, 18, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tovim in view of Skvorc, Bolen, and Massey et al. (US 20060096547), hereinafter referred to as “Massey.”
For Claim 5, the above-modified reference teaches the device of claim 1, and Ben-Tovim further discloses an aquatic animal population movement device (Figs. 5a-5b force the fish out).
The above-modified reference is silent to a gate operably connected to an end of the aquatic animal guideway.
Massey, like prior art above, teaches a fish processing device (title, disclosure), further comprising with a gate (106) operably connected to an end of an aquatic animal guideway (as discussed in [0016], the gate 106 is at the exit of 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the entry of 108, Ben-Tovim, in the above-modified reference, with a gate as taught by Massey, in order to further ensure that the device is only handling one animal at a time (as discussed in pages 18-19, Ben-Tovim).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to automate the gate via the processor, in order to allow the components of the system to work together, and since it has been held that broadly providing a 
For Claims 12 & 25, the above-modified reference teaches the device/method of claims 10 & 23, wherein the aquatic animal guideway comprising a first aquatic animal guideway, and further comprising: a second aquatic animal guideway (108) connected to the aquatic enclosure (since each element within the device is all connected). 
The above-modified reference is silent to a gate operably connected to the second aquatic animal guideway and controlled by the processor.
Massey, like prior art above, teaches a fish processing device (title, disclosure), further comprising with a gate (106) operably connected to an end of an aquatic animal guideway (as discussed in [0016], the gate 106 is at the exit of 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the entry of 108, Ben-Tovim, in the above-modified reference, with a gate as taught by Massey, in order to further ensure that the device is only handling one animal at a time (as discussed in pages 18-19, Ben-Tovim).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to automate the gate via the processor, in order to allow the components of the system to work together, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 18, the above-modified reference teaches the method of claim 14, and Ben-Tovim further discloses an aquatic animal population movement device (Figs. 5a-5b force the fish out); and accepting the aquatic animal into the system based on the identity of the aquatic 
The above-modified reference is silent to providing a gate operably connected to an end of the aquatic animal guideway and controlled by the processor.
Massey, like prior art above, teaches a fish processing device (title, disclosure), further comprising with a gate (106) operably connected to an end of an aquatic animal guideway (as discussed in [0016], the gate 106 is at the exit of 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the entry of 108, Ben-Tovim, in the above-modified reference, with a gate as taught by Massey, in order to further ensure that the device is only handling one animal at a time (as discussed in pages 18-19, Ben-Tovim).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to automate the gate via the processor, in order to allow the components of the system to work together, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of DeBourke (US 4934537), Smith (US 20100288203), and Chu (US 20110114029), which contemplate similar subject matter to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643